Fawcett, . J.
This action was instituted in the county court of Boyd county, to recover the consideration for an alleged sale of a feeder for a threshing machine. There was a trial and judgment for defendant, from which plaintiff appealed. The trial in the district court resulted in a verdict and judgment for defendant, and plaintiff now appeals to this court.
The questions presented are: A ruling of the court permitting an amendment to the answer; the sufficiency of the evidence; and exceptions to instructions. Upon the first point it is sufficient to say that, in order to obtain a review of a ruling of the district court permitting an amendment to a pleading in a case appealed from an inferior court, upon the ground that the amendment changes the issues tried below, the record in this court must show the change in such issues. We have carefully examined the record as to the other two points, and find that it contains no reversible error. The evidence appears to us to be sufficient to sustain the verdict, and no questions of law are discussed, which have not been repeatedly decided by this court. Neither the parties to the action nor the profession would derive any benefit from an extended discussion of the case.
The judgment of the district court is therefore
Affirmed.
Barnes, Sedgwick and Hamer, JJ., not sitting.